Citation Nr: 0102893	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for diabetes and 
cardiovascular disease with hypertension as secondary to 
nicotine dependence.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
on a direct basis.

4. Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1970 to March 
1972.

These issues come before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO). 

Service connection for diabetes mellitus, on a direct basis 
was denied in a September 1982 rating decision.  The veteran 
was notified of the denial, but failed to timely file an 
appeal.  Consequently, that determination became final.  38 
U.S.C.A. § 7105.  It is noted that during the pendency of the 
appeal, VA has published a proposed rule establishing a 
presumption of service connection for type II diabetes in 
Vietnam Veterans exposed to certain herbicide agents.  See 66 
Fed. Reg. 2376 (Jan. 11, 2001).  That rule is subject to 
proposed comments, and is not final.  This case will be 
considered under the law currently in effect.  If this 
regulation is later promulgated as a final regulation, the 
appellant can reopen the claim for de novo consideration 
under the new law.

In view of the guidance of the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), it is noted that in the rating 
decision in August 1998, the RO awarded service connection 
for PTSD, with a 30 percent evaluation assigned.  This rating 
was effective to the date of claim, based on a review of all 
the pertinent evidence on file.  The RO had, based on that 
review, concluded that a higher rating was not in order.  The 
Board notes therefore that the issue presented is whether a 
current increased rating is in order for the aforementioned 
disorder.  As the RO in the August 1998 rating essentially 
concluded that the aforementioned initial rating granted 
effective to the date of claim was the appropriate current 
rating, the issue of the rating for the entire time period is 
for consideration.  As such, the Board can continue with its 
review without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran failed to appear for a video hearing in July 
2000.  The case has now returned to the Board for further 
consideration based on the evidence of record.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Service medical records are silent as to any complaints, 
findings, or clinical diagnoses of nicotine dependence, 
tobacco abuse, or diabetes and cardiovascular disease with 
hypertension as secondary to nicotine dependence, or tobacco 
abuse in service.

3.  There is no competent evidence or medical opinion linking 
nicotine dependence, tobacco abuse, or secondary diabetes and 
cardiovascular disease with hypertension to any in-service 
occurrence or event.

4.  The RO denied entitlement to service connection for 
diabetes mellitus by rating decision dated in September 1982.  
The appellant was notified and did not enter a timely 
disagreement with that decision.  That decision represents 
the last final disallowance of entitlement to service 
connection for diabetes mellitus on any basis.

5.  The evidence received subsequent to September 1982, with 
regard to the veteran's claim for direct service connection 
for diabetes mellitus, is cumulative or redundant. 

6.  The veteran's PTSD is productive of symptoms causing no 
more than occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).

7.  The veteran has not been shown to have occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships as a 
result of his service-connected PTSD.

8.  There are no extraordinary factors resulting from the 
service connected PTSD productive of an unusual disability 
picture such as to render application of the regular 
schedular provisions impractical.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated by 
service; thus there is no legal basis for service connection 
claims for diabetes, heart disease, or hypertension secondary 
to the non-service connected nicotine dependence.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).

2.  The September 1982 decision by the RO denying the 
appellant's claim to service connection for diabetes mellitus 
is final; new and material evidence not having been 
submitted, the claim for service connection for diabetes 
mellitus, on a direct basis,  is not reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999); Hodge v. 
West, 155 F. 3d 1356 (Fed Cir. 1998); Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.125, 4.126, 4.130, Diagnostic Codes 
(DC) 9411, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.).  It appears that 
all appropriate notice has been provided, and it does not 
appear that additional examination is indicated.  As such, 
the Board will proceed to the merits of the case.

I.  Service connection for nicotine dependence; and diabetes 
and cardiovascular disease with hypertension, as secondary to 
nicotine dependence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, should 
also be compensated.  Id.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

During the course of this appeal, legislation was enacted 
which effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. § 1103 
(West Supp. 2000). However, this law is effective only as to 
claims filed after June 9, 1998. The appellant's claim of 
entitlement to service connection was apparently filed in May 
1998 during the veteran's hearing before the RO.  
Accordingly, the new law does not affect the disposition of 
this appeal.  

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine- 
related diseases and disorders. First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection." However, 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then became whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999). 

In May 1997, the VA General Counsel issued an opinion holding 
that service connection may be granted for disability or 
death attributable to tobacco use subsequent to military 
service on the basis that such tobacco use resulted from 
nicotine dependence arising in service if the following three 
questions can be answered affirmatively: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disease 
for VA compensation purposes.

The service records are silent as to any nicotine dependence, 
or tobacco abuse.  

The post service records are silent as to any nicotine or 
tobacco dependence.  It has been noted on various occasions 
that the veteran smokes from 1/2 to 2 packs of cigarettes 
daily.  In addition, the records reveal a history of diabetes 
mellitus from approximately 1976, and hypertension from 1994.  
There is no diagnosis of cardiovascular disease noted in the 
record.  In addition there is no medical opinion or evidence 
suggesting any relationship of these disorders with the 
veteran's use of tobacco.  Further, there is no competent 
evidence that he started smoking in service.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required. 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993).

Further, in order for a direct service connection claim to be 
considered plausible, there must be evidence of both a 
current disability and evidence of a relationship between 
that disability and an injury or disease incurred in service 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

In this case, the veteran has not presented any evidence of 
nicotine dependence, or cardiovascular disease.  While he has 
been treated and diagnosed for diabetes mellitus and 
hypertension, there is no association between these disorders 
and the claimed nicotine dependence.  Further, there is no 
medical evidence of record suggesting the presence in service 
of nicotine dependence.  As noted, there is no evidence to 
suggest that any current diabetes mellitus; cardiovascular 
disorder; or, hypertension, if present, is etiologically 
related to the veteran's use of tobacco during military 
service.

The evidence of nicotine dependence in service; or, of a 
causal relationship between the veteran's use of tobacco 
during service and his development of diabetes mellitus; a 
cardiovascular disorder; or, hypertension, is limited to his 
own assertions. As a lay person, the veteran is not competent 
to render a medical diagnosis or an opinion concerning 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 


II. New and material evidence to reopen a claim for service 
connection for diabetes mellitus, on a direct basis

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (1999); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
If the claim is reopened, it must then be reviewed on its 
merits, which requires consideration of all of the evidence, 
both old and new.  See also Evans, 9 Vet. App. at 283 (1996), 
and Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was initially denied 
for diabetes mellitus by rating decision of September 1982. 
The veteran was notified of that denial, and did not file a 
timely appeal.  Consequently, that determination is final.  
38 U.S.C.A. § 7105.  That is the last final decision on any 
basis. 

In making that decision, the RO considered the evidence then 
of record which included the appellant's service medical 
records, which were negative for a diagnosis of diabetes 
mellitus.  In addition, a VA examination in August 1982, 
noted that while the veteran believed his diabetes began 
during service, it was not diagnosed until 1976.

The evidence submitted by the appellant since the September 
1982 rating decision consists, in essence of voluminous 
medical treatment records; and, hospitalization reports. The 
Board, finds these records to be cumulative evidence, so it 
is not new, and is not material to the issue at hand. The 
additional evidence does not contain a competent expert 
opinion relating his current diabetes mellitus disorder with 
any in-service treatment, event, or complaint.  In this 
regard, the Board notes that the appellant is not qualified 
to make that medical connection. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  To the extent pertinent contentions 
are advanced, they are redundant of information previously on 
file.  Thus, this is not new and material evidence.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current diabetes mellitus 
pathology and the appellant's period of active duty, the 
claim for entitlement to service connection for diabetes 
mellitus, on a direct basis, is not reopened.


III.  Increased rating claim for PTSD

Initially, the Board finds that all relevant facts have been 
properly developed and no additional assistance to the 
veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 
 
The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an increased rating is 
warranted for the veteran's PTSD.
 
Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Under 38 C.F.R. § 4.130, DC 9411, Post-traumatic stress 
disorder, is rated under the criteria of DC 9440, Chronic 
adjustment disorder, as follows;

Occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events) warrants a 30 
percent evaluation;

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. DCs 9411, 9440.

It is noted that the rating criteria for psychiatric 
disorders changed in 1996.  The "old" criteria do not apply 
to this case as the claim was filed after the change in 
criteria.  As such, the above criteria apply to this case.

Historically, service connection for PTSD was granted by 
rating decision dated in August 1998, and a 30 percent 
evaluation was assigned.  The effective date was September 
22, 1997, the day the veteran's claim was received.

In a VA examination in February 1998, it was noted that the 
veteran was not receiving any mental health treatment, nor 
did he take any psychotropic medications.  He reported that 
his main problem was his blood pressure. The examiner noted 
that the veteran exhibited symptoms consistent with PTSD. He 
used to have nightmares relating to Vietnam, when he drove a 
truck and a friend was killed.  He had intrusive thoughts 
about the war, and thought about people he served with.  He 
was uncomfortable in crowds, and was sometimes startled by 
anything loud.  War movies brought back bad memories.  The 
most traumatic thing he remembered was a friend being hit in 
the back of the head by shrapnel and being killed.  

He lived alone, and was retired from the VA because he lost 
his eyesight secondary to diabetes.  He had been married and 
divorced twice.  He denied any current alcohol or drug use.  

The examiner noted the veteran was casually groomed; 
cooperative, and speech was normal.  Eye contact was limited 
and he displayed visual difficulties.  His predominant mood 
was depression and affect was appropriate.  Thought 
processes, and associations were logical and tight, with no 
loosening of associations or confusion noted.  No gross 
impairment of memory was observed.  He was oriented in all 
spheres, and no hallucinations, or delusional material was 
noted.  Insight and judgment were adequate.  

The examiner opined that the veteran was competent and 
psychiatric hospitalization was not needed.  The impression 
was PTSD, chronic.  A GAF of 58 was assigned.

At a hearing before the RO in May 1998, the veteran, in 
essence, testified that he had been a truck driver in 
Vietnam. He was involved in several convoys which were fired 
upon, and he witnessed many dead bodies by the side of the 
road. He also witnessed the death of a friend, Eddie Johnson, 
when his truck overturned during an ambush.  Another 
stressful incident was when a jeep hit a land mine in front 
of his truck, and a Sp4 Myers was killed. He still had 
flashbacks of the incidents. He does not socialize or trust 
people.  He had been treated for depression about five years 
ago. He had been employed by VA until 1995.

At a second RO hearing, in December 1998, the veteran, in 
essence, offered similar testimony.  He added that he had 
flashbacks 2 to 3 times a week.  He was treated at the VA 
primary care clinic, and his doctor discussed referring him 
to mental health, or to a social worker.  He was on a 
disability retirement due to diabetes, and loss of his 
eyesight.  While he had other serious medical disabilities, 
he believed PTSD may be a factor that would keep him from 
returning to work.  However, he testified that his overall 
level of PTSD symptoms had remained the same over the past 
year.  He had been evaluated by the PTSD program at VA but 
had not been set up in any PTSD program at that time.  

In a VA examination in February 1999, it was noted that the 
veteran was not receiving any mental health treatment, nor 
taking any psychotropic medications.  He noted that he does 
not sleep well and is nervous at times.  He has dreams about 
people who were killed in Vietnam.  He was not easily 
startled by noises. He was uncomfortable in crowds, but goes 
to stores occasionally, and to restaurants. He does not sit 
in any particular spot.  He avoids war movies. He lived 
alone, and had not worked in 5 years.  He had worked at the 
VA hospital until he became sick.  He was currently awaiting 
a kidney transplant.  He visits with relatives, but does not 
have many friends.  He denied any alcohol or drug use in the 
past two years.

The examiner noted he was casually groomed, and conversed 
readily. Speech was normal with regard to rate and rhythm. He 
displayed no anxiety, but appeared mildly dysphoric.  The 
predominant mood was mild depression and affect was 
appropriate.  His thought processes, and associations were 
logical and tight with no loosening of associations or 
confusion noted.  No gross impairment of memory was observed.  
He was oriented in all spheres, and no hallucinations, or 
delusional material was noted.  Insight and judgment were 
adequate. He reported suicidal and homicidal ideation by 
history.  

The examiner opined that the veteran was competent and 
psychiatric hospitalization was not needed.  The impression 
was PTSD, chronic.  A GAF of 55 was assigned.

The post service medical evidence of file includes private 
and VA treatment records primarily for several chronic 
physical disabilities.  They are silent as to any treatment 
for PTSD. 

After reviewing the applicable rating criteria, and the 
reported objective findings and subjective complaints, the 
Board is of the opinion that the veteran's psychiatric 
symptomatology does not produce impairment of occupational 
and social adaptability with reduced reliability as required 
for a 50 percent psychiatric evaluation, for any of the time 
period in question.  PTSD, was apparently first diagnosed in 
the February 1998 VA examination.  However, the examination 
demonstrated that the appellant's neuropsychiatric disorder 
is no more than moderate as reflected by the assignment of 
Global Assessment of functioning score of 58.  The Court has 
stated, with respect to the GAF scale: "[a] 55-60 rating 
indicates 'moderate' difficulty in social, occupational, or 
school functioning." Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995). A GAF between 70 and 75 reflects lesser impairment. 
The examination which is the most probative evidence to 
consider in determining the appropriate current disability 
rating to be assigned under the holding in Francisco v. 
Brown, 7 Vet. App. 55 (1994), does not reflect that a greater 
than 30 percent evaluation for a PTSD is warranted under any 
of the applicable criteria.

The VA examination reveals no impairment of the thought 
process or communications.  He has not exhibited any 
inappropriate behavior, and has been able to maintain his 
personal hygiene and other activities of daily living.  
Further, he had been able to maintain his job until 1995 when 
he was forced into disability retirement due to loss of his 
eyesight due to diabetic retinopathy.  

The record does not establish that the appellant demonstrates 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking. While the appellant has evidenced mild depression; 
nervousness; mild dysphoria; and, may have somewhat isolated 
himself from the community at large; some disturbances of 
motivation and mood; and, some difficulty in establishing and 
maintaining effective work and social relationships; this 
appears to be more the results of his blindness; required 
dialysis; and awaiting of a kidney transplant donor.  The 
evidence of record shows that he has continued to function 
without any significant mental health treatment, or any 
prescribed medication, maintains relationships with his 
family, and has not required any hospitalizations related to 
his psychiatric symptomatology.   

It is noted that he does some socializing.  Significant 
interference with work had not been shown prior to his 
physical disability retirement.  The findings set forth above 
most closely approximate those necessary for the 30 percent 
evaluation, and that rating would therefore be continued 
under the rating criteria. See 38 C.F.R. § 4.7 (1999).  The 
findings needed for the next higher evaluation are not 
currently demonstrated.

The veteran has indicated that he should be rated as more 
than 30 percent disabled for his PTSD due to his 
symptomatology. However, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
The February 1998 and 1999 VA psychiatric examination reports 
indicate a GAF value which shows moderate difficulty in 
social and occupational functioning due to his PTSD 
disability.  These clinical assessments are considered 
persuasive as to the appellant's degree of impairment due to 
PTSD since they consider his overall industrial impairment 
due to his psychiatric illness.  No more than a 30 percent 
rating is deemed indicated.

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9411, 
and even considering the criteria of 38 C.F.R. § 4.7, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for diabetes and 
cardiovascular disease with hypertension as secondary to 
nicotine dependence is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for diabetes 
mellitus, and the claim is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



